 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthern Newspapers, Inc., d/b/a The Baytown Sunand Houston Typographical Union No. 87, af-filiated with International Typographical Union,AFL-CIO. Case 23-CA-7788March 20, 1981DECISION AND ORDEROn July 7, 1980, Administrative Law Judge Rus-sell L. Stevens issued the attached Decision in thisproceeding. Thereafter, all parties filed exceptionsand supporting briefs.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Southern Newspapers, Inc., d/b/a The BaytownSun, Baytown, Texas, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:' In adopting the findings and conclusions of the Administrative LawJudge we find it unnecessary to consider the Administrative Law Judge'sdiscussion of the presence or absence of impasse at various times duringthe period involved herein and do not adopt such findings. Furthermore,while the record does not support the Administrative Law Judge's find-ing that Union Representative Sherri Moore was present during the July1979 negotiations, this error has no bearing on the outcome of this case.Despite Respondent's exceptions, we find that the post-December 11,1979, refusal-to-bargain violation, although not specifically alleged, wasfully litigated at the hearing. Although Respondent asserts that it had nonotice of the specific basis for the violation found, its arguments before usare limited to the law, the sufficiency of the facts, and the interpretationof facts now in the record. Respondent does not allege that it was pre-cluded from adducing any exculpatory facts; nor does it argue that itwould have altered its conduct of its case at the hearing in any particular,had it but received what it would deem notice.The refusal-to-bargain violation found by the Administrative LawJudge, though not the exact one alleged, is related to allegations in thecomplaint which do assert that Respondent committed that category ofunfair labor practice. The issue was fully and fairly litigated and Re-spondent has not been prejudiced. Due process requires no more. See,e.g., Alexander Dawson, Inc.. d/b/a Alexander's Restaurant and Lounge v.N.L.R.B., 586 F.2d 1300, 1304 (9th Cir. 1978); Crown Zellerbach Corpora-tion, 225 NLRB 911 (1976), and cases cited therein at 912.2 We find inappropriate the make-whole order recommended by theAdministrative Law Judge since no unlawful unilateral changes withinthe 10(b) period were found. Accordingly, we will delete that portion ofthe remedy.The Charging Party's request for attorney's fees, litigation expenses,and negotiating expenses is denied as we do not find Respondent's de-fenses herein to be frivolous. Amsterdam Printing and Litho Corp., 223NLRB 370 (1976); Heck's Inc., 215 NLRB 765 (1974).Respondent filed a motion to dismiss the complaint. The GeneralCounsel and the Charging Party filed oppositions to the motion. Themotion is hereby denied as lacking in merit.255 NLRB No. 221. Delete paragraphs 2(b) and (c) and reletter thesubsequent paragraphs accordingly.2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT violate Section 8(a)(1) of theNational Labor Relations Act by threateningan employee and the Union that, if they filedcharges with the National Labor RelationsBoard or any court, and received any award,the amount thereof would be deducted fromany outstanding wage proposal from Respond-ent.WE WILL NOT violate Section 8(a)(5) and (1)of the Act by failing and refusing to bargainwith the Union concerning the change of shifthours of employees. The appropriate unit in-volved herein is:All employees of Respondent at its Bay-town, Texas facility, who are engaged in theprinting process from the markup or prepa-ration of copy, until the material is ready forthe camera room, excluding all other em-ployees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their Section 7 rights.WE WILL, upon request, bargain with theUnion as the exclusive representative of allemployees in the appropriate unit describedabove, relative to the shift changes of employ-ees.SOUTHERN NEWSPAPERS, INC., D/B/ATHE BAYTOWN SUNDECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thiscase was heard in Houston, Texas, on April 24, 1980.1The complaint, issued February 8, 1980, is based on aAll dates hereinafter are within 1979, unless stated to be otherwise. THE BAYTOWN SUN155charge filed January 22, 1980, by Houston Typographi-cal Union No. 87, affiliated with International Typo-graphical Union, AFL-CIO (the Union). The complaintalleges that Southern Newspapers, Inc., d/b/a The Bay-town Sun (Respondent), violated Section 8(a)(5) and (I)of the National Labor Relations Act, as amended (theAct).All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.2Upon the record of the case,3and from my observa-tion of the witnesses and their demeanor, I make the fol-lowing:FINDINGS OF FACT1. BUSINESS OF RESPONDENTRespondent is, and at all times material herein hasbeen, a corporation duly organized under, and existingby virtue of, the laws of the State of Texas. At all timesmaterial herein, Respondent has maintained its principaloffice and place of business at Baytown, Texas, where itis engaged in the business of publishing a daily newspa-per. During the past 12 months, a representative period,Respondent, in the course and conduct of its business op-erations, at its Baytown, Texas, place of business, heldmembership in or subscription to various interstate newsservices, including, but not limited to, Associated Pressand the United Press; published nationally syndicatedfeatures; and had gross annual revenues from such pub-lishing operations in excess of $200,000.Respondent admits, and I find, that Respondent is, andat all times material herein has been, an employer en-gaged in commerce and in a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that Houston Typo-graphical Union No. 87, affiliated with International Ty-pographical Union, AFL-CIO, is, and at all times mate-2 On June 2, 1980, Respondent filed a brief in reply to the GeneralCounsel's brief, and by document dated June 5, 1980, the General Coun-sel filed an opposition to Respondent's reply brief, asking that it be strick-en. That request is granted, and Respondent's reply brief is stricken onthe ground that the National Labor Relations Board Rules and Regula-tions do not provide for reply briefs. It is noted that the reply brief isunnecessary, since it raises the same issue treated, among others, in Re-spondent's original brief.3 By letter dated May 14, 1980, Respondent's counsel forwarded to mea copy of the Union's proposal of May 9, 1980, presented to Respondentafter the hearing herein, and requested that the record be reopened toadmit the proposal into the record. Respondent contends that the chargein this case was filed in order to enhance the Union's strength at the bar-gaining table, and that the Union's proposal supports that contention. Bydocument dated May 30, 1980, counsel for the General Counsel opposedRespondent's request.Respondent's request is denied, on the ground that the proffered evi-dence was prepared after hearing, and is irrelevant to any charge herein.As noted in the aforesaid letter of May 14, Respondent argues in its briefthat the charge in this case was filed with the Board's encouragement, asa coercive device. That allegation was not proved at hearing and is notsupported by the proffered evidence.rial herein has been, a labor organization within themeaning of Section 2(5) of the Act.II11. THE ALLEGED UNFAIR LABOR PRACTICESA. Background4Respondent publishes a newspaper in Baytown, Texas,where it presently employs eight persons. At times rele-vant herein, the number of employees has remained atapproximately eight.Respondent and the Union have been parties to succes-sive collective-bargaining agreements for the past ap-proximately 35 years. The most recent agreement was ef-fective June 1, 1975, to May 31, 1978. Negotiations for arenewal agreement commenced April 11, 1978, butagreement has not been reached, although the partieshave met and negotiated at approximately 25 to 30 ses-sions. The principal issue involved herein arises from theapplication of section 12 of the expired 1975-78 agree-ment. That section states:DAY-NIGHT-LOBSTER SHIFTSec. 12: A day beginning and ending between thehours of 7 a.m, and 6 p.m. shall be paid the dayrate. A day beginning or ending between 6 p.m. and7 a.m. shall be paid the night rate. Shifts beginningafter 8:30 p.m. and before 6:00 a.m. shall be consid-ered the lobster shifts and paid for at the lobsterrate.Section 12 was discussed at several of the bargaining ses-sions, as more fully explained infra, but no agreementwas reached. The parties had different views concerningthe wording of a new section 12.On May 2, 1979, a fire virtually destroyed Respond-ent's Baytown plant. Prior to that date employeesworked two shifts, one from 7 a.m. to 3 p.m., and onefrom 8 a.m. to 4 p.m. Respondent's operation was movedon May 3 to another newspaper's plant in Galveston,Texas, approximately 40 miles from Baytown, and re-mained there until June 18, when it was moved back toBaytown in temporary quarters. The operation wasmoved back into its permanent quarters in January 1980.During the period May 3 to June 18, Respondent's em-ployees commuted to Galveston to work. The temporarymove of the operation to Galveston was not discussed inadvance with the Union, nor was the move ever the sub-ject of negotiations. The move itself is not in dispute.When the move was made to Galveston, the foreman,John Hallman, instructed the employees that they wouldwork from 6 a.m. to 2 p.m., rather than the shift timesthey had at Baytown. The change of worktime was nec-essary because the owner of the Galveston plant neededthe plant starting at 2 p.m., for publication of its ownnewspaper. The change of worktime was not discussedin advance with the Union. Employees were paid for the6 a.m. to 2 p.m. shift, at the regular day rate they previ-4 The background summary is based on credited testimony and evi-dence that is not in dispute.THE BAYTOWN SUN 155 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDously had been paid for working the shifts from 7 a.m. to3 p.m., and 8 a.m. to 4 p.m.When the operation was moved back to Baytown onJune 18, the employees were retained on the same shiftschedule; i.e., from 6 a.m. to 2 p.m. On June 30 CarolSmith, who had replaced Hallman as supervisor, placedtwo employees on a 7 a.m. to 3 p.m. shift. The employ-ees were notified of the change by a notice posted on thebulletin board, in accordance with past practice relatingto shift changes. Approximately September 15 or 18, twomore employees were put on the 7 a.m. to 3 p.m. shift,by a notice to that effect posted on the bulletin board.The remaining four employees continued to work on the6 a.m. to 2 p.m. shift until December 14, when they werenotified by bulletin board notice that they were changedto the 7 a.m. to 3 p.m. shift. All employees worked from6 a.m. to 2 p.m. each Saturday, at all times relevantherein. During all the time employees worked from 6a.m. to 2 p.m. they were paid at the day rate. None waspaid at the night rate.5None of the shift changes of em-ployees ever was discussed with the Union, or with theemployees.B. IssuesThe principal issue is the Union's contention that Re-spondent changed employees' working conditions byhaving them work night-shift hours at day-shift rates,unilaterally in the absence of an impasse in negotiations.A second issue results from Respondent's denial, in itsanswer, that the appropriate unit is all employees of Re-spondent at its Baytown, Texas, facility, who are en-gaged in the printing process from the markup or prepa-ration of copy until the material is ready for the cameraroom, excluding all other employees. Subsidiary to thisissue is Respondent's denial in its answer that the Unionis, and at all times relevant herein has been, the bargain-ing representative of employees in the aforesaid unit.A third issue is whether or not the charges herein arebarred by Section 10(b) of the Act.1. Change of working conditions (shift hours)The fact of change on May 3 of unit employees' shifthours is not in dispute. Respondent's principal defense onthis issue is that the parties were at an impasse in theirnegotiations, and that institution of its final offer was jus-tified.The parties have been without a contract since May31, 1978, and held their last negotiation session on Janu-ary 11, 1980. During that period of time they have held25 or 30 negotiating sessions,6and have met on morethan one occasion with a Federal mediator, the last suchmeeting with the mediator having been held November15, 1979. At that time, according to the testimony ofNorman Taylor, who is a member of the Union and oneof the principal union negotiators in this matter:I Shift rates are set forth in sec. 10 of the expired bargaining agree-ment.6 Dates of only a few of the sessions, discussed infra, were establishedat the hearing.He said when we were separated, not together,that he could see the problems of both parties. Heknew what the company wanted and he knew whatthe Union wanted. He understood that the Unionhad changed its position in all kinds of ways on jobsecurity and jurisdiction. But the company insistedon sticking to their proposal and would not change.The Union was always very flexible on this and herecognized that fact. He did state to us that hecould see that it was no good of him sitting in theway that we were going. He was mediating tryingto help, but he could not help.In November 1979 the Union organized a boycottagainst Respondent, circulated boycott handbills, andused radio broadcasts to advertise the boycott. Taylorappeared in his testimony to agree that the parties wereat impasse:Q. Mr. Taylor, there has been some testimonyhere by Mr. Vickery, that negotiations had been atan impasse for a long time, and there has been nomovement made. Could you tell me briefly, whatthe main areas of contention have been during thecourse of these negotiations?A. The main area is jurisdiction, job security. Ifwe were going to give the company certain juris-diction in return we needed job security for thepeople who were working there. And, this has beenthe main drawback. Also, the number of the em-ployees that the company would guarantee a job to.Charles Vickery, Respondent's attorney and principal ne-gotiator, testified that section 23 of the 1975-78 bargain-ing agreement, which he termed to as a "featherbed-ding," or "bogus," provision, long has been objected toby Respondent, and that its deletion is insisted upon byRespondent, whereas the Union insists upon trading thatdeletion for concessions Respondent is not willing tomake, including retroactive pay. Vickery stated that sec-tion 23 has been a principal factor, with some others,that created the impasse. Sherri Moore, one of Respond-ent's employees and the Union's steward in the unit, tes-tified relative to section 23 that the provision has notbeen used in the past 5 years. However, she further testi-fied:Q. Ms. Moore, if bogus hasn't been used in thefive years you have been there, why has yourUnion Committee refused to delete it from the con-tract?A. It's part of the contract. It hasn't come up thatI know of, in the time that I have been negotiatingas far as working it-using it.Q. It is in every one of the company proposals todelete it, is it not?A. Uh-huh.JUDGE STEVENS: IS your answer, yes?THE WITNESS: Yes.Q. (By Mr. Vickery) Why haven't you agreed todelete it?A. I am not really sure exactly why. I am part ofthe bargaining group. THE BAYTOWN SUN157Taylor acknowledged that the Union has refused todelete section 23 except in exchange for concessions byRespondent:Q. Why do you refuse to delete the bogus clause?A. We haven't refused to delete it. I have had ex-perience where I work now. I have got job securityfor life. This was traded to the publishers and everyemployee got job security from it. So, I feel that thebogus is in there, and you say you want it deleted.And, I feel that we should trade it for something.Over the table, at times, I think once you said, thepeople could get 40 hours and a wage increase andgive up reproduction. I said give us retroactive forit.* $ * **Q. Is the reason you won't agree to delete bogus,because you want to sell it or trade it for somethingelse?A. We feel it is a bargaining position that we canuse to trade for something else. We do. Yes.Vickery testified as follows:There hasn't been any movement of any substanceby the Union since June 1978. In fact, the LaborBoard found-the Regional Director here found animpasse as of June 15, 1978, and the Union hasmade no significant concession since before June15th, when we made a unilateral change in the con-tract and the Board said it was justified. If I remem-ber correctly, that was because an impasse had beenreached, and they refused to prosecute the charge.That is why we want the Board to produce thecharges and the General Counsel determinations.Vickery's testimony was not challenged by the GeneralCounsel, and the matter was not pursued or explained.Although the parties have met and negotiated manytimes, events that occurred at those meetings were notexplored at hearing, other than in general terms and in atangential manner. Results of negotiations relative to sec-tion 12 were testified in some detail, however, as dis-cussed infra. In any event, it is clear that the parties havenegotiated rather exhaustively, and that there have beensome concessions on both sides. Witnesses for both sidestestified that the opposing side did not exhibit completegood faith in bargaining, but the General Counsel doesnot allege, nor does the record show, that Respondentengaged in bad-faith bargaining. The number of negotia-tion sessions held by the parties prior to May 3 is notcontrolling but, generally, the more meetings there are,the more likely is the possibility of finding an impasse.7It seems likely, in view of the foregoing, that the par-ties were at impasse as of the date of hearing, but that isnot the controlling date. For an impasse to constitute adefense to the charges, it would have to be established asof May 3, when the shift change was effected. It is Re-spondent's burden to show an impasse as of that date,7 Fetzer Television. Inc. v. ..L.R., 317 F.2d 420 (6th Cir. 1963).and that burden was not met. The history of bargainingrelative to section 12 is as follows:On April 11, 1978, the Union and Respondent heldtheir first bargaining session. Taylor distributed theUnion's original contract proposals, which included aprovision for section 12 "Day-Night-Lobster Shifts." TheUnion's proposal on section 12 was that the languageremain the same as it was in the contract then in effect.On April 26, 1978, representatives of the Union andRespondent again met to bargain and Vickery distributedRespondent's original contract proposals. Respondent'sproposal number 29 provided that section 12 of the pre-vious contract be amended to read as follows:DAY-NIGHT-SHIFTSection 12: Hours worked beginning and ending be-tween the hours of 7 a.m. and 6 p.m. shall be paidthe day rate. Hours worked beginning or ending be-tween 6 p.m. and 7 a.m. shall be paid the night rate.The rate of pay will be determined solely by thetime the hours are actually worked. Such rate willnot be determined on a daily basis.Respondent's proposal would discontinue the "lobster"shift, and make the shift differential payable only forhours actually worked. There was no discussion of sec-tion 12 at this meeting.At the negotiating sessions held on June 7 and 14,1978, Respondent presented the Union with "package"contract proposals, each of which proposed that section12 be amended to accord with Respondent's April 26,1978, proposal.There was no further discussion of section 12, norwere any other proposals made relative to that section,until the negotiating session of November 15, 1979, whenRespondent proposed that section 12 be deleted in its en-tirety. Union Representative Frank Karl asked Vickerywhy Respondent proposed to delete section 12, andVickery replied that there would be no night rate. Karlthen stated that the Union's proposal would be that sec-tion 12 remain the same as it was in the previous con-tract.The next negotiating session was held on November19, 1979, during which the Union made a counterpropos-al to Respondent's November 15 proposal relative toSection 12. The Union's counterproposal deleted the"lobster" shift and left the night rate open to later nego-tiation. Vickery rejected the counterproposal, statingthere would be no night rate. Respondent offered noother proposal at this session relative to section 12, andthere was no further discussion of the section at this ses-sion.Taylor credibly testified that, at the next negotiatingsession held on November 20, 1979, he orally altered hisNovember 19, 1979, proposal to read "night shift" ratherthan "night rate." According to Taylor, Vickery againrejected the proposal, stating there would be no nightrate.The parties last met on January 11, 1980, during whichsession the only business relative to section 12 was a dis-THE BAYTOWN SUN '57 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDcussion concerning Respondent's unilateral institution ofa change in shift hours.As shown above, there was no bargaining concerningsection 12 between the date of Respondent's submissionof its proposal on April 26, 1978 (as affirmed by a "pack-age" proposal on June 7 and 14, 1978), and May 3, 1979.Thus, Respondent did not establish an impasse on section12, as of May 3. As discussed supra, Respondent did notshow an impasse in bargaining for a contract as of May3, even though an impasse may have existed at some datethereafter. By changing shift hours on May 3, withoutbargaining with the representative of its employees, Re-spondent violated Section 8(a)(5) and (1) of the Act.8The General Counsel argues that, even though theparties may not have been at impasse on May 3, the shifthours placed in effect by Respondent were differentfrom Respondent's last offer, hence the change cannot bejustified as a response to the impasse. As shown above,the shift change of May 3 was not the same as Respond-ent's last offer prior to that date. The question is whetheror not the change was "consistent" with the last offer.The General Counsel cites SAC Construction Company,9and Allen W. Bird II,'°as authority for the argumentthat Respondent's last offer was not consistent with thechange it made. However, those cases are inappositesince, in both of them, Respondent had made no propos-als concerning the matters which were the subjects ofunilateral changes, and the matters never had been bar-gained. Board law does not require that any change inthe face of an impasse must be exactly the same as aprior proposal, nor does Board law require that thechange must have been the subject of a specific proposal.What is required is that the change must have been rea-sonably comprehended by proposals previously of-fered. I"The reason for Respondent's original proposal was notthe same as that of the change of May 3. The originalproposal was directed to elimination of the lobster shift,and anticipated normal bargaining concerning shift work.The change of May 3 was a response to an emergencysituation. As argued by Respondent, that emergency wasreal, and was serious. The reason for changing the shiftwell may have been a good one. However, the changewas instituted because of the emergency, and with thegoal of responding to that emergency without increasingcosts by paying more than day-shift rates. The fact thatan emergency existed is not necessarily a proper basis forunilateral institution of change during negotiations. It isfound that the shift change was not reasonably compre-hended by Respondent's proposal of April 26, 1978.8 Respondent's argument that it was unable to get in touch with unionrepresentatives because Frank Karl, the International representative, wasnot in town, and the situation was an emergency. is found to be withoutmerit.9 SAC Construction Company. Inc., 235 NLRB 1211 (1978).'o Allen W. Bird II. Receiverfor Caravelle Boat Company, a Corporation,and Caravelle Boat Company, 227 NLRB 1355 (1977).' O'Malley Lumber Company, 234 NLRB 1171, 1178; Taylor-WinfieldCorporation, 225 NLRB 457, 462 (1976); Taft Broadcasting Co.. WDAFAM-FM TV, 163 NLRB 475, 478 (1967).2. Appropriate unit and representative status of theUnionRespondent's denial of the unit and the Union's statushas no support in the record. Further, Respondent'scounsel does not argue this issue in his brief and, to thecontrary, argues from facts that support the GeneralCounsel's allegations in the complaint relative to thesematters.Taylor has participated in all negotiations between Re-spondent and the Union, for an agreement to succeed thecontract which expired May 31, 1978. Taylor crediblytestified concerning facts outlined in the background sec-tion, above, that the parties have had successive agree-ments approximately 35 years, that the most recentagreement expired May 31, 1978, and that the partieshave been negotiating to the present, for a successoragreement. So far as the record shows, there has been nochange in the unit over the past 35 years. Therefore, thepresumption is that the Union was, during the term ofthe expired contract, and now is, the representative ofemployees in the unit described above.'2Respondent of-fered no testimony or evidence to rebut that presump-tion. The allegations of the complaint concerning thisissue are supported by the record.3. The 10(b) issueThe pertinent portion of Section 10(b) of the Act is asfollows:Provided, That no complaint shall issue based uponany unfair labor practice occurring more than sixmonths prior to the filing of the charge with theBoard and the service of a copy thereof upon theperson against whom such charge is made, unlessthe person aggrieved thereby was prevented fromfiling such charge by reason of service in the armedforces, in which event the six-month period shall becomputed from the day of his discharge.The shift change was made on May 3, 1979, and em-ployees were not finally restored to the day-shift hoursuntil December 14, 1979. The charge was filed January22, 1980. Therefore, the 10(b) period is applicable priorto July 22, 1979.The first question is whether or not the 10(b) periodapplies as of May 3, 1979, or whether the violation is ofa "continuing" nature.The Board long has drawn a distinction between thosecomplaints based on charges that an unfair labor practicehas occurred outside the 10(b) period, and those basedon actions which, although arising outside the 10(b)period, nevertheless give rise to independent violationswithin the 10(b) period. For example, promulgation of anoverly broad, invalid no-solicitation rule outside the10(b) period is not actionable, yet maintenance and en-forcement of that rule within the 10(b) period is action-able.13 The same approach has been followed in the case12 Barrington Plaza and Tragniew. Inc., 185 NLRB 962 (1970), andcases cited therein.':' Varo. Inc.. 172 NLRB 2062 (1968). THE BAYTOWN SUN159of a rule proscribing distribution of literature by off-dutyemployees in nonworking areas during nonworkingtime.14Similarly, cases consistently hold that Section10(b) does not bar legal action when an employer repeat-edly refused to bargain, and a complaint is filed within 6months of one such refusal, even though the initial refus-al was outside the 10(b) period.'sIn these lines of cases,and others of similar nature, the actions complained ofunder the Act constitute, as a substantive matter, unfairlabor practices. They can stand alone. Events outside the10(b) period are admissible to shed light on those prac-tices, but that evidence does not change the nature of thepractices themselves.The foregoing lines of cases are distinguishable fromcases wherein conduct occurring within the 10(b) periodcan be considered unfair labor practices only through re-liance on an earlier unfair labor practice outside the 10(b)period. The latter cases are epitomized by Bowen Prod-ucts Corporation,'6and Greenville Cotton Oil Company17In Bowen, an employee was included in a layoff withinthe limitation period, as a result of his seniority statusdiscriminatorily established outside the limitation period.The Board dismissed the complaint on the basis that theonly support for holding the layoff to be unlawful wouldbe a determination that the discriminatory establishmentof seniority status was unlawful. The limitation of thestatute precluded such a holding. In Greenville, strikerswho had been permanently replaced demanded reinstate-ment on the ground that the strike had been caused orprolonged by unfair labor practices committed by theemployer prior to the hiring of replacements. The al-leged unfair labor practices were outside the 10(b)period, and the Board refused to order reinstatement.The question here, then, is whether Respondent's ac-tions within the 10(b) period are independent, substantiveunfair labor practices, or whether those actions could beunfair labor practices only if they are grounded on unfairlabor practices outside the 10(b) period. The fact thatRespondent initially committed an unfair labor practiceon May 3, by changing shift hours, is found above. Notimely charge was filed on the basis of that unfair laborpractice. Thereafter, on June 30, two employees were re-turned to the 7 a.m. to 3 p.m. shift and, on September 15or 18, two more employees were returned to that shift.The remaining four employees were returned to the 7a.m. to 3 p.m. shift on December 14. Changing shifthours of employees is not, in and of itself, an unfair laborpractice. The General Counsel does not contend, and therecord does not show, that the changes were made foran improper reason. The record establishes that the shiftchange made on May 3 was dictated solely by emergen-cy business requirements. The reason, or reasons, for Re-spondent later returning employees to their original shiftswas not established at hearing, but there is no indication14 Cone Mills Corporation White Oak Plant, 174 NLRB 1015 (1969).l' J. Ray McDermott & Co.. Inc. v. N.L.R.B.. 571 F.2d 850, 858. (5thCir. 1978).'s 113 NLRB 731 (1955).17 92 NLRB 1033 (1951), affd. sub nom. American Federation of GrainMillers. A. F of L. v. N.L.R.B., 197 F.2d 451 (5th Cir. 1952). See alsoLocal Lodge No. 1424, International Association of Machinists. AFL-CIO.et al. [Bryan Manufacturing Co.] v. N.L. R.B., 362 US. 411 (1960).that the changes were discriminatory, or constitutedunfair labor practices.The question then becomes, whether or not the Unionrevived the otherwise time-barred violation, by request-ing of Respondent that it bargain about the change, on adate, or dates, within the 10(b) period. Paragraph 15 ofthe complaint alleges, and it is found, that Respondentchanged employees' starting times without notice to theUnion, and paragraph 17 alleges, and it is found, that Re-spondent changed the shift rate of pay for such employ-ees without notice to the Union.The General Counsel contends that Respondent con-cealed its activity by misleading Taylor and Frank Karl,a representative of International Typographical Unionwho participated in the negotiations referred to herein.Taylor testified that, on May 17, he wrote a letter toVickery reading as follows:It is our understanding that the Baytown Sun'splant was severely damaged as a result of fire earli-er this month. We further understand that publica-tion has been discontinued at the Baytown location,and that a number of the employees are being re-quired to perform their work in Galveston at theGalveston Daily News.We realize such an event must necessarily resultin a substantial disruption in normal operations andhereby offer to cooperate in any way possible.So that we may have a better understanding ofwhat has taken place to date, and what the compa-ny's future intentions are with respect to its employ-ees, we hereby request a meeting at the earliest op-portunity.Mr. Karl and our committee will be available tomeet on any date that is convenient for the compa-ny upon reasonable notice.Taylor further testified that he never received a responseto the letter, and that he first knew employees' shifthours had been changed when Karl was so informed byMoore during a union caucus at a negotiating session onDecember 11. Moore has been employed by Respondentapproximately 13 years, is one of the unit employeeswhose hours were changed, is a member of the Union, isa member of the Union's negotiating committee, has at-tended all negotiation sessions between Respondent andthe Union, is the chapel chairman and has occupied thatposition approximately 3 or 4 years, keeps timesheets ofemployees, files grievances for employees, and receivescomplaints from employees. It is clear, and found, thatMoore is a union steward, and an agent of the Union inthat capacity. Taylor testified that, when the union nego-tiators returned to the general meeting following theunion caucus, Karl asked Fred Hornberger, one of Re-spondent's negotiators, "Do you realize that people arestarting at 6:00 a.m... ?" to which Hornberger replied,"No." Taylor said Karl then asked, "Do you know thatthese people should be getting paid a night rate," towhich Vickery replied that no one was going to get anight rate because they did not have a night shift. Taylorsaid that, after he, Karl, and Joseph Pineda, the Union'sTHE BAYTOWN SUN 159 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresident, returned to their office, they drafted a letterreading as follows:December 11, 1979Mr. Leon Brownc/o Baytown SunP.O. Box 90Baytown, Texas 77520Dear Mr. Brown:It has come to the Union's attention of the Rep-resentative Karl on December 11, 1979, that whenhe was going to make a counter proposal on Sec-tion 12, relating to Day and Night Scale that theCompany had not been paying the night scale whenit changed employees starting times from 7:00 a.m.and 8:00 a.m. to 6:00 a.m.The Union is requesting the Company to pay theemployees the differential between the night andday scale which they should have received. Thisalso relates to overtime.The Union assumes this had been an oversight onyour part and not a unilateral change and hopes thisadjustment will be made as soon as possible.Very truly yours,/s/Joseph PinedaJoseph Pineda, PresidentHOUSTON TYPOGRAHICAL UNION #87JP:nmgOPEIU #129AFL-CIOCC: Charles R. Vickery, Jr.P.S. Please respond to this request in writing atyour earliest convenience at the above address.Taylor testified that the Union has received no reply tothe letter, and that, during the negotiation session of Jan-uary 11:We met and then Mr. Karl said that we hadn'thad a response from our letter and Mr. Vickery re-plied that we didn't deserve a response because hewas not paying overtime. Mr. Karl said that we arenot discussing overtime, we were discussing thenight rate.Q. And what, if anything, was said then?A. And then Mr. Karl said that our peopleshould be getting 85 cents an hour more. And Mr.Karl said that if our people did not get it, we wouldhave to go to the Board to get our money.Mr. Vickery said that we did not deserve themoney, we would not get the money, and if we didpursue it to litigation that any money that we mightreceive would be deducted from the outstandingwage proposal from the company. He said, "If youcrook us that way we are going to have to fight."Karl generally corroborated Taylor, and further testi-fied that, during a meeting of the negotiators with a Fed-eral mediator in July 1979:At that time I asked him about the fire. And, I said,"What effect did it have on the Bargaining Unit?"Mr. Hornberger said that it had no effect.I said, "Well, what about any effect on workingconditions of the Bargaining Unit?"He said there was no effect or change. He saidthat they were printing their paper in Galvestonand setting up-composing it there, and I guess,later on they went over to Baytown in some ware-house and printed it.Taylor corroborated Karl's testimony on this point.Moore corroborated Taylor and Karl.The law is well settled that the 6-month limitationperiod prescribed by Section 10(b) of the Act does notbegin to run on an alleged unfair labor practice until theperson adversely affected is put on notice, actually orconstructively.'8One question here is Moore's status. Asdescribed above, Moore is closely tied to the Union, inaddition to being one of Respondent's unit employees.Moore was fully advised of Respondent's actions follow-ing the fire, since she was a participant in those actions.Moore worked closely with the Union, and attended allthe approximately 25 or 30 negotiation sessions. She wasmore than a union steward, and her knowledge of Re-spondent's actions relating to the shift changes was theUnion's knowledge.'9If she did not advise the Union ofwhat was happening, that fact would be surprising, but itis irrelevant herein. What is relevant is the fact that shewas fully aware of what Respondent was doing.So far as alleged concealment is concerned, the recordshows that it did not exist. Moore knew about all shiftchanges, when they occurred, as did all unit employees.The shift change of May 3 was not put on the bulletinboard in advance, as had been done in the past, becausethe bulletin board at Baytown had been destroyed byfire.A further question is whether there was an oral re-quest to bargain during a July session described by Karlin the colloquy quoted above. Vickery, Moore, andTaylor attended that meeting, and corroborated Karl.The questioning by Karl did not constitute a request tobargain about the shift changes. Karl's questions wereambiguous, they were not directed toward bargaining,and they were made in the presence of Moore, who wasknowledgeable about the shift changes, but who did not,according to the record, make any comment about thechanges when Karl asked about them. In any event, theGeneral Counsel did not establish the date of the allegedconversation, and a finding cannot be made that that18 Wisconsin River Valley District Council of the United Brotherhood ofCarpenters and Painters of America AFL-CIO (Skippy Enterprises Inc.),211 NLRB 222 (1974); Alabaster Lime Company. Inc.. 194 NLRB 1116(1972); L. C. Cassidy &d Son, Inc., 185 NLRB 920 (1970).19 International Association of Bridge, Structural and Ornamental Iron-workers. Local No. 423. AFL-CIO (Robert E. McKee, Inc.). 233 NLRB283 (1977): United Asvsociation of Journeymen and Apprentices of the Plumb-ing and Pipe Fitting Industry of the United States and Canada. Local UnionNo. 83. AFL-CIO (Power City Plumbing & Heating, Inc), 238 NLRB 499(1978); International Brotherhood of Teamsters. General Drivers. Chauffeursand Helpers Local Union No. 886 (Lee Way Motor Freight. Inc.), 229NLRB 832 (1977). 161THE BAYTOWN SUNdate was not within the 10(b) period, which covered allevents prior to July 22.It is clear that Pineda's letter dated December 11,1979, addressed to Leon Brown of Respondent, de-scribed above, constituted a request to bargain. Fromand after receipt of that letter, Respondent was obligatedto bargain with the Union concerning the shift change,and refusal to do so was a violation of Section 8(a)(5)and (1) of the Act, as alleged in the complaint. As statedin J. Ray McDermott & Co., Inc. v. N.L.R.B., 571 F.2d850, 858:This circuit has twice held that each refusal tobargain by an employer under a duty to bargain is aviolation of the employer's duty, and that the pas-sage of more than six months' time from one suchrefusal does not bar action by the NLRB on atimely complaint based on a subsequent refusal.N.LR.B. v. Louisiana Bunkers, Inc., 5 Cir. 1969,409 F.2d 1295, 1299-1300; N.L.R.B. v. White Con-struction & Engineering Co., 5 Cir. 1953, 204 F.2d950, 952-953. Our reasoning is not controlled by aconclusory labeling of the employer's duty or of hisviolation as a "continuing" one. Rather, we recog-nize that the primary purpose of the six-month ruleis to assure prompt adjudications of disputes basedon fresh evidence. McDermott's refusal to bargainwas based on motives contemporaneous with its re-fusal to bargain on April 21, 1976. The filing of acomplaint on April 29, 1976 brought those motivesinto question, and was timely with regard to theunfair labor charge alleged. Cf., Local Lodge 1424 v.NLRB, 1960, 362 U.S. 411, 416-422, 80 S. Ct. 822,4 L.ED ...; N.L.R.B. v. McCready and Sons Inc.,6 Cir. 1973, 482 F.2d 872.The final question on this issue is the Union's letter ofMay 17, 1979, to Vickery, quoted supra. The 10(b)period is applicable any time prior to July 22, 1979,which is 6 months prior to the filing of the charge onJanuary 22, 1980. Thus, the letter of May 17 did not con-stitute a timely request to bargain, regardless of its con-tent.4. Alleged 8(a)(1) statementParagraph 18 of the complaint alleges that, on orabout January 11, 1980, Vickery told employees that, ifthey filed any charges with the Board or in the courtsand recovered any backpay award, that award would besubtracted from Respondent's outstanding wage propos-al.The fact, and date, of Vickery's statement, or that hemade a similar statement of the same import, crediblywas testified to by Taylor, Karl, and Moore, and was notdenied by Vickery.Only Moore of the three who were present was anemployee, at the time the statement was made, andMoore was not present as an employee-she was presentas a union representative. However, the General Counseldoes not ground the argument in the brief upon coercionof an employee, even though the complaint is couched insuch language. Argument in the brief addresses the con-cept that Vickery's remarks "inhibit free access or resortto the Board's processes." Thus, Houston Chronicle Pub-lishing Company,20cited by the General Counsel, is ap-plicable.It may be argued that Houston Chronicle is distinguish-able, since there the threat was to file an action againstthe union in damages if National Labor Relations Boardcharges were filed by the union instead of going to arbi-tration under the bargaining agreement. Similarly, ClydeTaylor,2' relied on by the administrative law judge inHouston Chronicle, involved a threat to file a libel suit ifa union charge with the Board was not dropped. How-ever, that is a distinction without a legal difference.Here, the threat was to lower a contract offer if a chargewith the Board was pursued by the Union. The effect ofthe threat, as in Houston Chronicle and Clyde Taylor, wasto put pressure on the union because of the union's resortto the Board's processes. The Board's processes, as wellas employees' rights, were impinged upon. Thus, thethreat was coercive, and in violation of Section 8(a)(l) ofthe Act.22IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in, and isengaging in, unfair labor practices in violation of Section8(a)(1 and (5) of the Act, it will be recommended thatRespondent be ordered to cease and desist therefrom,and to take certain affirmative action designed and foundnecessary to effectuate the policies of the Act.It has been found that employees' shift hours werechanged on May 3, 1979, that the Union requested onDecember 11, 1979, that Respondent bargain concerningany changes in employees' working conditions resultingfrom a fire that virtually destroyed Respondent's planton May 2, and that Respondent refused to bargain as theUnion requested. I shall, therefore, recommend that Re-spondent cease and desist from refusing to bargain withthe Union concerning any change of employees' workingconditions, and that Respondent make whole all employ-ees whose shift hours were illegally changed by Re-spondent, effective from and after December 13, 1979,23with interest thereon to be computed in the manner pre-scribed in F. W Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977).2422 227 NLRB 1829 (1977).21 Clyde Taylor. d/hb/a Clyde Taylor Company, 127 NLRB 103 (1960).2' See also West Point Pepperell. Inc.. 200 NLRB 1031 (1972),23 Two days are allowed for intracity mail.21 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).THE BAYTOWN SUN 161 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, andupon the entire record, I hereby make the following:CONCLUSIONS OF LAW1. Southern Newspapers, Inc., d/b/a The BaytownSun, is, and at all times material herein has been, an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Houston Typographical Union No. 87, affiliatedwith International Typographical Union, AFL-CIO, is,and at all times material herein has been, a labor organi-zation within the meaning of Section 2(5) of the Act.3. The following unit is appropriate for purposes ofcollective bargaining within the meaning of Section 9(b)of the Act:All employees of Respondent at its Baytown, Texasfacility, who are engaged in the printing processfrom the markup or preparation of copy, until thematerial is ready for the camera room, excluding allother employees.4. The Union is, and at all times material herein hasbeen, the exclusive bargaining representative of all em-ployees in the appropriate unit described above.5. Respondent violated Section 8(a)(1) of the Act bythreatening an employee and the Union that, if they filedcharges with National Labor Relations Board or anycourt, and received any award, the amount thereofwould be deducted from any outstanding wage proposalfrom Respondent.6. Respondent violated Section 8(a)(5) and (1) of theAct by failing and refusing to bargain with the Unionconcerning the change of shift hours of employees.7. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER25The Respondent, Southern Newspapers, Inc., d/b/aThe Baytown Sun, Baytown, Texas, its officers, agents,successors and assigns, shall:z5 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.1. Cease and desist from:(a) Violating Section 8(a)(1) of the Act by threateningan employee and the Union that, if they filed chargeswith National Labor Relations Board or any court, andreceived any award, the amount thereof would be de-ducted from any outstanding wage proposal from Re-spondent.(b) Violating Section 8(a)(5) and (1) of the Act by fail-ing and refusing to bargain with the Union concerningthe change of shift hours of employees.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirSection 7 rights.2. Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a) Upon request, bargain with the Union as the exclu-sive representative of all employees in the appropriateunit described above, relative to shift changes of employ-ees.(b) Make whole all employees whose shift hours werechanged on and after May 3, 1979, by paying said em-ployees in accordance with rates established by theUnion and Respondent for hours worked by those em-ployees on and after December 13, 1979, with interest.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(d) Post at its Baytown, Texas, facility copies of theattached notice marked "Appendix."26Copies of saidnotice, on forms provided by the Regional Director forRegion 23, after being duly signed by an authorized rep-resentative of Respondent, shall be posted by Respond-ent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.28 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."